AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                       Fl
                                      UNITED STATES DISTRICT Co                                                        OCT I 5 2018
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                 v.
              DANIEL ROMAN-ACOSTA (1)
                                                                               Case Number:         l 8CR2982-W

                                                                            Lauren Williams, Federal Defenders Inc.
                                                                            Defendant's Attorney
REGISTRATION NO.                 70055298
0 -
THE DEFENDANT:
IZI pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                     Nature of Offense                                                                       Number(s)
18 USC 1544                         MISUSE OF PASSPORT                                                                         1




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                                                        dismissed on the motion of the United States.

1ZJ   Assessment : $100.00-Waived

      JVTA Assessment*:$
0
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI No fine                0 Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                            HON . THOMAS J. ·
                                                                            UNITED STATES




                                                                                                                             18CR2982-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                DANIEL ROMAN-ACOSTA (1)                                                  Judgment - Page 2of2
CASE NUMBER:              18CR2982-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months




 0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0     at                             A.M.              on
       0     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR2982-W
